Citation Nr: 1022470	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
femoral neck fracture, to include as secondary to service-
connected residuals of a healed left femur fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg Florida in which 
the RO, among other things, denied the benefit sought on 
appeal.  The appellant, who had active service from September 
1967 to March 1972, appealed the denial of his claim of 
entitlement to service connection for residuals of a left 
femoral neck fracture to the BVA.  Thereafter, additional 
evidence was associated with the claims file.  After the RO 
reviewed this evidence, it determined that the evidence was 
not pertinent to the appellant's appeal; and therefore, did 
not prepare a Supplemental Statement of the Case. See March 
2009 memorandum.  Rather, the RO referred the case to the 
Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in January 
2010. See January 2010 BVA hearing transcript.  

After reviewing all evidence of record, the Board finds that 
additional development of the appellant's claim is necessary.  
As such, this claim is hereby REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  The 
RO will contact the appellant and inform him if further 
action is required on his part.  


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
residuals of a left femoral neck fracture, to include as 
secondary to service-connected residuals of a healed left 
femur fracture, discloses a need for further development 
prior to final appellate review.  


In this regard, the Board initially observes that the 
appellant is service-connected for residuals of a healed left 
femur fracture that has resulted in an overriding 4 
centimeter shortening of the appellant's left leg and slight 
limitation of motion of the left knee. See rating decisions.  

In this appeal, the appellant seeks service connection for 
residuals of a left femoral neck fracture that occurred in 
December 2006.  It is undisputed that the appellant fractured 
his femoral neck many years after his separation for service, 
when he was shoved down at work and landed on his left hip 
from a standing height. See January 2010 BVA hearing 
testimony; May 2007 VA examination report, p. 4.  

The appellant's theory of entitlement to service connection 
for residuals of a left femoral neck fracture is that the leg 
length discrepancy caused by his service-connected disability 
affected his ability to maintain his balance when he was 
pushed in 2006; and that but for his service-connected 
disability, he would not have fallen and been so severely 
injured in December 2006.  As such, the appellant argues that 
his service-connected left femur fracture contributed to his 
December 2006 left femoral neck fracture. See January 2010 
BVA hearing testimony.  

In terms of medical evidence pertinent to this appeal, the 
claims file contains a very detailed VA Joints and Spine 
examination report dated in May 2007 in which a VA medical 
doctor ultimately opined that there is no objective evidence 
that the appellant's left femoral neck fracture was caused by 
any of his previously rated service-connected conditions, 
including impairment of the femur, or that the appellant's 
service-connected conditions are aggravating his left hip 
condition. 
May 2007 VA examination report, p. 5.  However, in support of 
this opinion, the doctor referred only to the fact that the 
appellant's 2006 femoral neck fracture is reported to have 
occurred as a result of the appellant being pushed or knocked 
down in the parking lot of his place of employment. Id.  He 
did not address the appellant's leg length discrepancy 
argument or the likelihood that balance difficulties created 
by the appellant's service-connected femur disability 
contributed to the appellant's 2006 injury. 


Due to the fact that the appellant has raised a valid medical 
question relevant to the outcome of his appeal, the Board 
finds that the RO should attempt to obtain an addendum VA 
medical opinion that specifically takes into consideration 
and discusses the appellant's leg length discrepancy argument 
and the likelihood that balance difficulties created by the 
appellant's service-connected femur disability contributed to 
his left femoral neck fracture. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claims, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The appellant's claims file should 
be returned to the May 2007 VA doctor 
(if available) or another qualified 
examiner for an addendum medical opinion 
that discusses whether it is at least as 
likely as not that the leg length 
discrepancy caused by the appellant's 
service-connected residuals of a healed 
left femur fracture contributed to the 
appellant's 2006 left femoral neck 
fracture by affecting his ability to 
maintain his balance; and that but for 
his service-connected disability, the 
appellant likely would not have fallen 
and been so severely injured in December 
2006.  In addition, the examiner should 
be asked to review any new evidence 
associated with the claims file 
subsequent to the issuance of the May 
2007 medical opinion; and affirm, 
reverse, or modify his prior conclusion 
that the appellant's post-service left 
femoral neck fracture is not likely 
related to or been aggravated by any of 
the appellant's service-connected 
conditions.  A clear rationale and basis 
for any opinion expressed will be very 
helpful to the Board.  

When the development requested has been completed, the RO 
should readjudicate the issue on appeal in light of any 
additional evidence added to the claims file.  If the benefit 
sought is not granted, the appellant and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

